Citation Nr: 1622116	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-36 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for facial tumors, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In July 2013, he testified at a hearing over which a Veterans Law Judge (VLJ) presided.  That VLJ has left the Board.  In March 2016, the Veteran was offered another hearing before a current VLJ, but responded later in March 2016 that he did not want a new hearing.  A transcript of each hearing has been associated with the Veteran's claims file.  

This case was initially before the Board in November 2013, when the Board remanded the claim for further development.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains the July 2013 Board hearing transcript and photographs taken at the December 2014 VA examination.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The most competent and probative evidence indicates that facial tumors were not shown in service or for many years thereafter, and are not related to the Veteran's service, including as to due to Agent Orange exposure.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for facial tumors, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters in September 2007 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, VA medical records, a VA examination report, private treatment records, photographs, and the statements of the Veteran and his representative.

In addition, the Veteran was afforded a VA examination pertaining to his claim in December 2013.  The Board finds the examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical, military, and occupational history, conducted an evaluation, and provided a reasoned rationale for the opinions rendered.  The report shows that the examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of his military service.

The Board remanded this claim in November 2013 to obtain a VA examination and additional records.  As noted, an adequate VA examination was provided in December 2013.  In November 2013, the Appeals Management Center (AMC) sent a letter to the Veteran and asked him to identify all private health care providers who treated him for his facial cancer and to complete an authorization to allow VA to obtain records from those providers.  The Veteran did not respond to the AMC's request.  A claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of private existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1) (2015).  In short, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran did not respond to the AMC's request, the Board finds that no additional action to further develop the record in connection with post-service private treatment records is warranted.  VA treatment records were associated with the Veteran's claims file in December 2013.  Therefore, the Board finds compliance with its November 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before a DRO in November 2009 and a VLJ in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the hearings.  The hearings focused on the evidence necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearings constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the hearings.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

The Veteran alleges that his facial tumors were caused by exposure to Agent Orange during his military service in the Navy.  In its November 2013 decision, the Board found the positive evidence was in a state of equipoise with the negative evidence on the question of whether the Veteran set foot in Vietnam during his period of Navy service.  As such, the Veteran is presumed to have been exposed to Agent Orange during his military service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338-40  (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Malignant tumors are listed under 38 C.F.R. § 3.309(a).  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) .

Certain chronic diseases, to include malignant tumors, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).

While the development of certain diseases is associated with herbicide exposure for purposes of presumptive service connection, skin cancer is not among them.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  In addition, there has not been any claim in this case that the Veteran suffers from chloracne, which is presumed to be related to herbicide exposure in certain circumstances.  Id.

That notwithstanding, even if a veteran is found not be entitled to a statutory presumption of service connection, his or her claim still must be considered on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  When a disease is first diagnosed after service, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service treatment records reveal one complaint in April 1970 of hives and a sun burn.  The Veteran called it "thermal-hives" and reported he was on some medication prior to service.  He was treated with Benadryl and Lanolin cream.  The records are negative for complaints, diagnoses, or treatment of skin tumors and cancer.  The Veteran's undated separation examination does not note a skin disorder.  

A July 2007 VA outpatient treatment note reveals the Veteran reported a history of skin cancer on the left side of his face consisting of three large tumors that were initially precancerous in the 1980s.  An undated private "Past History" form from G.F.P. shows the Veteran had a past history of skin cancer times four in 1991, 1995, and 1997.  

In January 2003, the Veteran was diagnosed with squamous cell carcinoma of the left check.  See January 2003 private pathology report.  March and April 2004 private treatment records from M.S., M.D. show that the cancer diagnosed in January 2003 was excised, but recurred a year later.  The morphology of the cancer showed a squamous cell carcinoma with keratinizing basal cell carcinoma within it.  Dr. M.S. states that the Veteran "is a truck driver and has extensive sun exposure on the left side of his face."  See March 2004 treatment record.  The Veteran underwent extensive treatment for skin cancer in 2004, but private records from D.C.I. show a recurrence of squamous cell carcinoma on the left cheek in June 2005.

At a VA examination in December 2013, the Veteran reported first getting treatment for skin cancer around the early 1990s.  He had basal cell carcinoma somewhere in the left temple excised and various lesions frozen.  In the mid-1990s, he had a lesion removed from behind the left ear with a skin graft from the right ear.  He also had basal cell carcinoma in the crease behind the left ear.  Sometime in the early 2000s, he had multiple cryotherapies.  A left temple lesion diagnosed as squamous cell carcinoma was excised in 2003, but recurred in 2004.  He had several surgical excisions, eventually resulting in a large radical resection followed by radiation therapy.  The Veteran reported seeing a physician once or twice a year for both cryotherapy and excisions of lesions, mainly basal cell.  The last visit was in February 2013.  The Veteran drilled water wells after separation from service in 1973 until 1991.  He then worked as a long haul truck driver until 2005.  

On examination, "major scars and disfigurement" of the head, face, or neck were present due to skin cancer.  Four scars were described.  However, there was no evidence of skin cancer at the time of the examination.  It was noted that the Veteran had evidence of a "Farmer's tan" with pigmentation of the face, neck, and forearms distal to short sleeve shirts, indicative of continuing sun exposure.  

The examiner opined that the Veteran's skin cancer was less likely than not incurred in or caused by his military service.  The examiner's rationale was that both basal cell and squamous cell carcinoma of the skin are strongly associated with sun exposure.  The Veteran spent many years occupationally working outside drilling water wells, followed by semi-truck driving.  He even currently showed evidence of persistent sun exposure (e.g., a suntan).  The examiner concluded that the Veteran's facial skin tumors were most likely due to decades of sun exposure following separation from service in 1973, and unrelated to his relatively short time spent in the service or to possible Agent Orange exposure.  The examiner explained that the weight of the medical evidence and literature does not support an association between Agent Orange exposure and later development of basal cell or skin carcinoma.

Analysis

There is no objective medical evidence of a diagnosis of skin cancer of record during the appeal period that began in July 2007; however, there is objective evidence of a diagnosis of squamous cell carcinoma on the left cheek in June 2005.  In light of that diagnosis, the evidence of scarring from past skin cancer treatment, and the Veteran's report at his VA examination of seeing a physician once or twice a year for both cryotherapy and excisions of lesions, the Board finds that the requirement of a current diagnosis of skin cancer has been satisfied.   See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Board finds, however, that the most competent and probative evidence supports the conclusion that the Veteran's facial tumors did not manifest in service or for many years thereafter, and are not related to his military service, including as due to Agent Orange exposure.

Service treatment records do not show any complaints of or treatment for skin cancer or facial tumors.  The Veteran reports that he was not treated for skin cancer until the 1980s.  Thus, the medical and lay evidence does not show the Veteran developed skin cancer within a year of his discharge from service.  Also, as skin cancer was not shown for many years after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  There is no objective medical evidence that any treating provider relates the Veteran's skin cancer to his service.  Moreover, the Veteran has not submitted any medical evidence showing a link between Agent Orange exposure and skin cancer.

The Board finds the December 2013 medical opinion of the VA examiner to be highly probative to the question at hand.  The examiner opined that the Veteran's skin cancer was not caused by or the result of his military service, but was most likely due to decades of sun exposure following separation from service.  The examiner's rationale was that both basal cell and squamous cell carcinoma of the skin are strongly associated with sun exposure, and the Veteran spent about 18 years working outside drilling water wells and 14 years driving a trunk.  The examiner also explained that the weight of the medical evidence and literature does not support an association between Agent Orange exposure and later development of basal cell or skin carcinoma.  The December 2013 VA examination report is based upon a thorough review of the claims file, a thorough evaluation of the Veteran, and an analysis of the Veteran's entire history and his lay statements.  Moreover, the examiner provided a sufficient rationale for his opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The only opinion supporting the Veteran's claim consists of his own statements.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, skin cancer can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although a claimant is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his skin cancer.

Without some competent persuasive evidence of a link between the Veteran's current disability and some incident in service, entitlement to service connection must be denied.  In the present case, there is no positive medical nexus opinion relating the Veteran's skin cancer and facial tumors to his military service.  Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that facial tumors were not shown in service or for many years thereafter, and the most probative evidence fails to link them to the Veteran's military service, including as due to Agent Orange.  Accordingly, service connection is not warranted.  See 38 C.F.R. § 3.303 (2015).

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for facial tumors, including as due to herbicide exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


